Citation Nr: 0945663	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
following a September 2008 Decision from the United States 
Court of Appeals for Veterans Claims (CAVC) vacating and 
remanding a Board decision rendered in January 2007. This 
matter was originally on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, Texas.  The case was thereafter 
transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In a January 2007 Board decision, the Board denied 
entitlement to service connection for PTSD finding no 
evidence of a current, definitive diagnosis of PTSD.  

The Court of Appeals for Veterans' Claims (CAVC or the 
Court), vacated the Board's decision finding further 
development was warranted prior to adjudicating the claims.  
Primarily, the Court indicated the RO should have afforded 
the Veteran a VA examination to determine whether a diagnosis 
of PTSD related to his military service was appropriate.  The 
Court indicated at least one VA outpatient treatment record 
dated December 2003 indicating a preliminary diagnosis of 
"r/o ptsd," which indicates the social worker at that time 
could not definitively diagnose the Veteran with PTSD, but 
also did not officially rule out the diagnosis.  The Court 
also referenced the Veteran's lay testimony, in addition to 
other lay testimony submitted by the Veteran from friends and 
family, indicating PTSD symptomatology.

Since the remand, the Veteran has submitted additional VA 
outpatient treatment records through August 2009, which 
indicate a continued preliminary diagnosis of "r/o ptsd" 
from the Veteran's social worker as well as a VA staff 
psychiatrist.  In contrast, the Veteran has been definitively 
diagnosed with other psychiatric illnesses, such as 
depressive disorder and mood disorder.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran served in Vietnam as a military policeman for 
over 4 years of his military service, and was awarded, among 
other things, the Vietnam Cross of Gallantry with Palm 
device.  According to the Department of Defense (DoD), the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
is awarded by the RVN, "to units for valorous combat 
achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 
1348.33-M, C7.4.2.4 (Sept. 1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Even if the Board were 
to accept, for the sake of argument, the Veteran's 
recollections of his in-service combat, the evidence must 
still establish by competent medical evidence tending to show 
a current disability and a nexus between that disability and 
those service events.  See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

As indicated in the Board's prior January 2007 decision, the 
medical evidence is still devoid of a definitive, current 
diagnosis of PTSD.  However, in light of the Veteran's combat 
service, the testimony of his friends and family, and the 
continued provisional diagnosis of PTSD, the Board concludes 
a VA examination is necessary to resolve the ambiguity of the 
Veteran's psychiatric diagnoses through the years and whether 
any such diagnosis can be related to the Veteran's combat 
service.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical treatment 
records from the VA medical facilities in 
Murfreesboro and Chattanooga from January 
2005 to the present. All efforts to obtain 
VA records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Schedule the Veteran for a VA 
psychiatric examination for the claimed 
condition of post-traumatic stress 
disorder (PTSD) to ascertain whether the 
Veteran currently has PTSD related to his 
in-service combat exposure.  The opinion 
should specifically reconcile the 
conflicting diagnoses in the claims 
folder, to include the past 2003 and 2009 
VA outpatient treatment records indicating 
a provisional diagnosis of "r/o ptsd." 

The examiner must be provided the claims 
file and should indicate that a complete 
review has been made.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD 
(i.e., were the verified in-service 
stressors sufficient to produce PTSD), 
and, if so, is there a link between the 
current symptoms and the in-service combat 
exposure versus stressors unrelated to his 
military service.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

3.  After the above is complete, 
readjudicate the Veteran's claims. If 
the claims remain denied, issue a 
supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




